Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi, US20100273396.
Regarding claim 1,  ‘3396 discloses a rotatable polishing table configured to hold the polishing pad (Element 18 holding a pad 40, Fig 2 ); a rotatable holding section configured to hold the polishing object (Element 20 holding a wafer W, Fig 2); a swing arm holding the holding section (arm attached to the element 20 , Fig 2); an arm drive section configured to swing the swing arm around a center of swinging on the swing arm during the polishing (device causing rotation of shaft 51, Fig 2); a measuring section disposed on the polishing table (section with element 52, Fig 2), and configured to measure a physical quality of the polishing object changeable in accordance with a change in film thickness of the polishing object (paragraph 0063); a distance determining section configured to determine a distance from an axis of rotation when the polishing object is rotated by the holding section, to the measuring section at the time of measurement by the measuring section, when the polishing object is swung around the center of swinging on the swing arm and rotated by the holding section (Fig 8 and paragraphs 0101-0108); and an end point detection section configured to detect a polishing end point indicating an end of the polishing based on the physical quantity measured by the measuring section and the determined distance . (paragraph 0007)
Regarding claim 2,  ‘3396 discloses each and every limitation set forth in claim 1. Furthermore, ‘3396 discloses  the distance determining section is configured to determine the distance based on an angle of rotation of the measuring section at the time of measurement from a rotation position which becomes a reference when the measuring section rotates around a rotation center of the polishing table and a swing angle of the swing arm at the time of measurement from the swing position which becomes a reference when the swing arm swings around the swing center.  (Fig 8 and paragraphs 0101-0108)
Regarding claim 3, ‘3396 discloses each and every limitation set forth in claim 1. Furthermore, ‘3396 discloses the distance determining section is configured to determine the distance based on a time required for the measuring section to rotate from a rotation position which becomes a reference when the measuring section rotates around a rotation center of the polishing table to a rotation position at the time of measurement and  a time required for the swing arm to swing from a swing position which becomes a reference when the swing arm swings around the swing center to the swing position at the time of measurement.  (paragraphs 0101-0108)
Regarding claim 7,  ‘3396 holding the polishing pad to a polishing table and rotating the polishing table (Fig 2 paragraph 0058); holding the polishing object to a holding section and rotating the holding section (holding section of element 20, Fig 2); holding the holding section using a swing arm and causing the swing arm to swing around a center of swinging on the swing arm during the polishing (swinging arm by means of element 51, Fig 2); measuring a physical quantity of the polishing object changeable in accordance with a change in film thickness of the polishing object using a measuring section disposed on the polishing table (section with element 52, Fig 2, paragraph 0063); determining a distance from an axis of rotation when the polishing object is rotated by the holding section, to the measuring section at the time of measurement by the measuring section, when the polishing object is swung around the center of swinging on the swing arm and rotated by the holding section (Fig 8 and paragraphs 0101-0108); and detecting a polishing end point indicating an end of the polishing based on the measured physical quantity and the determined distance. ( paragraph 0007)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, US20100273396 in view of Kobayashi, US20040235393.
Regarding claim 4, ‘3396 discloses each and every limitation set forth in claim 1. However, ‘3396 does not disclose a light projecting/receiving apparatus configured to project measurement light from the polishing table onto the polishing object and receive reflected light from the polishing object;  a fluid supply section configured to supply a fluid to a fluid chamber provided in a light projecting/ receiving location of the polishing table; and a fluid supply control apparatus configured to control the fluid supply to the fluid chamber, wherein the fluid supply control apparatus supplies the fluid when the determined distance falls within a predetermined range. 
‘5393 teaches a sensing mechanism having a light projecting 30/receiving apparatus 32 configured to project measurement light from the polishing table onto the polishing object and receive reflected light from the polishing object;  a fluid supply section (supply section in communication with portions 42 and 44, Fig 1) configured to supply a fluid to a fluid chamber provided in a light projecting/ receiving location of the polishing table (Fig 8); and a fluid supply control apparatus configured to control the fluid supply to the fluid chamber (Fluid supply controls such as valves shown in Fig 1), wherein the fluid supply control apparatus supplies the fluid when the determined distance falls within a predetermined range. (Paragraph 0034 defines predetermined periods which are capable of being defined as the distance measured by ‘3396 as pre-blocking period – post blocking period)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the measuring section  disclosed by ‘3396 to have further incorporated a light projecting/ receiving apparatus with a fluid supply section and a fluid supply control apparatus as taught by ‘5393 in order to protect the sensors and at the same time enable optical measurement of the polished surface with a cleaned surface.
Regarding claim 5, ‘3396 in view of ‘5393 discloses each and every limitation set forth in claim 4. ‘3396 in view of ‘5593 discloses when the determined distance falls within the predetermined range means when the determined distance is equal to or less than a length obtained by adding up the radius of the polishing object and a predetermined length.  (The method steps disclosed in an apparatus claim 5 wherein when the determined distance falls within the predetermined range means when the determined distance is equal to or less than a length obtained by adding up the radius of the polishing object and a predetermined length are obvious since the ‘3396 in view of ‘5593 would be capable of performing said steps )
Regarding claim 6, ‘3396 in view of ‘5393 discloses each and every limitation set forth in claim 4.  ‘3396 in view of ‘5593 discloses the fluid supply control apparatus supplies the fluid with a first supply amount for a predetermined period after the determined distance falls within the predetermined range and the fluid supply is started and supplies the fluid with a second supply amount which is smaller than the first supply amount after a lapse of the predetermined period.  (Fig 8)
Response to Arguments
Applicant's arguments filed 04/13/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues that Kobayashi fails to disclose the claimed invention and fails to recite the end point detection section is configured to detect a polishing end point indicating an end of the polishing based on the physical quantity measured by the measuring section and the detect ermined distance. Examiner respectfully disagrees. Applicant has failed to claim the steps needed or necessary to use the determined distance measurement to arrive at the end point detection. For that reasons the claim has been given broadest reasonable interpretation, which Kobayashi merely uses the mathematical formula in its processing of data in regards relative location of the sensor 52 and the center of the wafer being polished to determine any division from the location of the sensor  which prevents monitoring of the substrate as part of the step of determining end point detection by monitoring distance D and then using sensor 52 for end point detection.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723